Citation Nr: 0736904	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  99-23 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hilar lymph node 
enlargement, to include as due to an undiagnosed illness, and 
whether new and material evidence has been received to reopen 
a previously denied claim therefor.  

2.  Entitlement to service connection for a chronic fatigue 
syndrome, to include as due to an undiagnosed illness.  

3.  Entitlement to an increased rating for bilateral small 
vessel vasculitis, currently evaluated as 50 percent 
disabling.  

4.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.  

5.  Entitlement to an initial evaluation in excess of 10 
percent from March 11, 2002, for an irritable bowel syndrome.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to May 
1996.  He is a "Persian Gulf Veteran" for purposes of the 
Department of Veterans Affairs (VA).  

This matter was most recently before the Board of Veterans 
Appeals (Board) in March 2005, at which time the issue of the 
veteran's entitlement to service connection for hilar lymph 
node enlargement and his claims for initial or increased 
ratings for irritable bowel syndrome (IBS), bilateral 
vasculitis, and pseudofolliculitis barbae were remanded to 
the VA Regional Office (RO) in Waco, Texas, for additional 
development.  

While the case remained in remand status, the veteran timely 
filed a notice of disagreement with respect to the RO's April 
2004 denial of his claim for entitlement to service 
connection for a chronic fatigue syndrome (CFS), to include 
as due to an undiagnosed illness.  Following the RO's 
issuance of a statement of the case, the veteran then timely 
perfected his appeal by his submission of a substantive 
appeal.  Such matter is therefore before the Board for 
review.  

In addition, the veteran initiated an appeal of the rating 
assigned for his service-connected headaches, but did not 
perfect an appeal therefor, following the RO's action in May 
2006.  By such action, the RO increased the initial rating 
for the veteran 's headaches to 30 percent, effective from 
May 1996, with an increase to 50 percent from September 2004.  
As such matter is not within the Board's jurisdiction, it is 
not herein addressed.  

In his substantive appeal of May 2006 relating to the issue 
of service connection for CFS, the veteran requested a 
hearing before the Board, sitting at the RO.  In a document, 
received by the RO in July 2006, the veteran indicated that 
he no longer desired any hearing and requested that his case 
be forwarded to the Board for a decision.  No other request 
for a hearing remains pending.  

Notice is taken that following the RO's return of the case to 
the Board in May 2007, the appellant's spouse submitted a 
letter directly to the Board in support of the veteran's 
entitlement to certain benefits.  Such letter was received 
without a waiver for initial consideration by the RO, but 
because it essentially mirrors a letter written by the same 
person and received by the RO in April 2006 and thereafter 
fully considered by the RO, the need to remand the matter or 
obtain a waiver is obviated.  

The issue of the veteran's entitlement to service connection 
for CFS, to include as due to an undiagnosed illness, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA's Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for disability manifested by hilar 
lymph node enlargement was denied most recently by RO action 
in November 1996, followed by the veteran's submission of 
evidence showing its chronic presence and linkage to an 
inservice granulomatous, tuberculous, or fungal infection.  

2.  A disorder manifested by hilar lymph node enlargement, 
attributable to a prior granulomatous, tuberculous, or fungal 
disease, originated in service.  

3.  The veteran's bilateral small vessel vasculitis is 
manifested by complaints of leg pain, numbness, tingling, and 
itching, but without a showing of ulceration of the digits, 
autoamputation, characteristic attacks involving sequential 
color changes of the digits, or any increased level of 
paralysis.  

4.  The veteran's pseudofolliculitis barbae is not at present 
manifested by more than one characteristic of disfigurement, 
involvement of 20 to 40 percent of the entire body or exposed 
areas, or use of systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more.  

5.  From March 11, 2002, to the present, the veteran's IBS is 
shown to have been productive of diarrhea, but without a 
showing of more or less constant abdominal distress.  

6.  There is no showing of a marked interference with 
employment or frequent periods of hospital care for the 
veteran's vasculitis, pseudofolliculitis barbae, or IBS. 


CONCLUSIONS OF LAW

1.  The RO's decision of November 1996, denying service 
connection for a disability manifested by hilar lymph node 
enlargement is final; new and material evidence to reopen 
such claim has been presented. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156 (2001); 38 C.F.R. § 3.104 
(2007).  

2.  A disability manifested by hilar lymph node enlargement, 
due to a prior granulomatous disease, was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  The criteria for the assignment of a scheduler rating in 
excess of 50 percent for bilateral small vessel vasculitis 
have not been met.  U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.104, 4.124a, Diagnostic Codes 
7117, 7122, 8520-8730 (2007).

4.  The criteria for the assignment of a scheduler rating in 
excess of 10 percent for pseudofolliculitis barbae have not 
been met.  U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 
4.7, 4.118, Diagnostic Codes 7813, 7800, 7803, 7804, 7806 
(2007).

5.  From March 11, 2002, to the present, the criteria for the 
assignment of an initial or staged scheduler rating in excess 
of 10 percent of IBS have not been met.  U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7319 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was previously remanded by the 
Board in March 2005, in order to undertake needed 
development.  All of the actions previously sought by the 
Board through its prior development request appear to have 
been completed in full as directed, and it is of note that 
neither the veteran, nor his representative, contends 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claim, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through various letters from the RO in February and March 
2003, June 2005, and March 2006, inclusive of notice required 
by Dingess/Hartman.  By such letters, the appellant was 
notified that he should submit all pertinent evidence in his 
possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the veteran filed his claim for service 
connection for hilar node enlargement prior to the enactment 
of the VCAA, although the VCAA is fully applicable thereto.  
See 66 Fed. Reg. 45629 (2001); VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25179 (2004).  It is conceded as to each of the matters 
herein addressed on its merits that complete VCAA notice was 
not accomplished prior to entry of the initial rating action.  

Where the VCAA notice is defective, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders v. Nicholson, 487 F.3d 
881 (2007) (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at *10 ("this opinion does not 
. . . change the rule that reversal resulted the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim..."  Mayfield, 
supra, at 128.

The record in this instance demonstrates that more timely 
notice of the VCAA requirements would not have operated to 
alter the outcome of any the claims herein denied.  Based on 
the grant of service connection for hilar node enlargement, 
no predjudice to the veteran could be shown.  As to the other 
matters, a preponderance of the evidence is against the 
claims for initial or increased ratings, thereby mooting the 
assignment of a higher ratings or effective dates for the 
claimed increased or initial ratings.  Sanders, supra 
(recognizing that "a demonstration that the outcome would not 
have been different in the absence of the error would 
demonstrate that there was no prejudice").  In view of the 
foregoing, the Board cannot conclude that any defect in the 
timing of the notice provided affected the essential fairness 
of the adjudication, and, thus, the presumption of prejudice 
is rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the claims folder to the 
extent that such records have been adequately identified or 
are otherwise available.  Notice is taken that the record 
includes all available VA treatment records, as well as the 
reports of multiple VA medical examinations afforded the 
veteran during the course of this appeal.  Inasmuch as there 
is ample evidence of record to render an appellate decision, 
there is no duty to obtain in this instance any additional VA 
medical examination or to solicit any further medical 
opinion.  38 C.F.R. § 3.326.  Accordingly, it is found VA has 
satisfied its duties under the VCAA.

Service Connection:  Hilar Lymph Node Enlargement

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

Service connection may also be granted on the basis of a 
postservice, initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) A chronic 
disease manifests itself and is identified as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

In this instance, the RO by its rating decision entered in 
November 1996 denied entitlement of the veteran to service 
connection for disability involving hilar lymph node 
enlargement, without regard to whether such disorder was due 
to an undiagnosed illness, on the basis that such claim was 
not well grounded.  Notice of the denial was furnished to the 
veteran in November 1996 and he did not timely appeal such 
denial.  

In March 1997, the veteran set forth a claim for service 
connection for hilar node enlargement, claimed as chest 
lumps, as due to an undiagnosed illness, which the RO denied 
in April 1998 as not well grounded.  Although not entirely 
clear, it appears that the RO considered the claim on the 
basis that is was incurred in service and, also, as the 
result of an undiagnosed illness.  Following notice to the 
veteran, he disagreed with the denial, and was furnished a 
statement of the case in September 1998.  Such was followed 
by the conduct of a VA medical examination in October 1998 
and entry of a rating decision in September 1999, in which 
the veteran's claim for hilar lymph node enlargement 
continued to be denied.  A supplemental statement of the case 
was then provided to the veteran later in September 1999, and 
the veteran perfected his appeal by submission of a 
substantive appeal in October 1999.  

While it is apparent that the veteran's substantive appeal 
was not timely, as VA did not receive it until October 29, 
1999, the Board may only exercise jurisdiction over an issue 
after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § U.S.C.A. § 
7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  
However, in Gonzalez- Morales v. Principi, 16 Vet. App. 556 
(2003), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) found that the veteran had filed 
documents subsequent to the statement of the case which 
indicated his desire to appeal the contested issues.  In that 
case, the appellant withdrew his substantive appeal but then 
notified the RO that he wanted to reopen the claim.  The RO 
then notified the appellant on six occasions over the next 
five years that he had already filed a timely substantive 
appeal.  The Court reversed the Board because, as in Rowell 
v. Principi, 4 Vet. App. 9, 17 (1993), there was no 
indication that the RO closed the appeal for failure to file 
a timely substantive appeal.  While the facts in this case 
can be distinguished in that the veteran never filed a timely 
substantive appeal, the RO did indicate in letters and 
multiple supplemental statements of the case issued over a 
multi-years period that the veteran had completed his appeal.  
Under these circumstances, the Board finds that the issue of 
entitlement to service connection for hilar lymph node 
enlargement is in appellate status.  

On the basis of the foregoing, finality has attached to the 
RO's denial in November 1996, for disability involving hilar 
lymph node enlargement, other than due to an undiagnosed 
illness, and his claim to reopen therefor of March 1997 
remains on appeal.  38 U.S.C.A. § 7105.  His March 1997 claim 
for such disability as due to an undiagnosed illness also 
remains on appeal, without regard to the finality of any 
prior rating decision.  

Inasmuch as the claim to reopen and the original claim based 
on undiagnosed illness were filed concurrently, and given 
that there is a basis for finding that new and material 
evidence has been presented to reopen the veteran's 
previously denied claim for service connection for hilar node 
enlargement, and, to grant of service connection therefor, 
consideration is not herein afforded the claim advanced as 
due to an undiagnosed illness.  No greater benefit to the 
veteran would result in the event that the undiagnosed 
illness portion of the claim was considered and allowed.  

It is well-established doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits of such case, and that a potential 
jurisdictional defect may be raised by the tribunal, sua 
sponte or by any party, at any state in the proceedings, and, 
once apparent, must be adjudicated.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996) (finding that the Board's 
jurisdiction to address whether new and material evidence had 
been presented is mandatory, regardless of the action taken 
by the RO).  It is thus clear that the Board must initially 
address the question of the newness and materiality of the 
evidence, prior to consideration of the merits of the 
reopened claim, regardless of the RO's prior actions or 
conclusions.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Section 7105(c), title 38, 
United States Code, provides that a final decision that is 
not appealed "will not thereafter be reopened or allowed, 
except as may otherwise be provided by regulations not 
inconsistent with this title."  The United States Court of 
Appeals for the Federal Circuit has clarified that sections 
7105(c) and 5108 function together to prohibit the reopening 
of claims in the absence of new and material evidence, where 
the claims in question have not been appealed to the Board.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
This definition was recently modified, but the modification 
is applicable only to claims filed on or after August 29, 
2001, and is not for application in this instance.  See 66 
Fed. Reg. 45620 (2001).

Given that the basis of the most recent, final action in 
November 1996 was the absence of evidence of the continuing 
presence of right hilar nodes, the undersigned specifically 
looks to the medical data submitted since November 1996, 
which identify findings or opinions as to the chronic 
enlargement of the veteran's hilar lymph nodes.  Specific 
examples include an X-ray obtained by a private physician in 
February 1996 identifying calcified hilar nodes in both lungs 
and a chest X-ray on a VA medical examination in October 1998 
showing calcified, bilateral hilar nodes.  The VA examiner in 
October 1998 opined that that the veteran's multiple lymph 
nodes were going away and without known etiology, although it 
is unclear whether he was specifically referencing the hilar 
nodes or other lymph nodes of the veteran.  In February 2006, 
there was noted to be evidence of prior granulomatous disease 
of the right hilum, based on the presence on a chest X-ray of 
a calcified nodule in the right hilum consistent with 
granuloma, and in conjunction with the veteran's complaint of 
shortness of breath.  A VA medical examination in July 2005 
yielded an impression of an abnormal chest X-ray regarding a 
calcified right hilar lymph node dating to 1989 without 
interim change on sequential X-rays.  In the examining 
physician's opinion, the findings were those of granulomatous 
calcification or a lymph node in the lungs, cause 
undetermined, but probably due to either tuberculous or 
antecedent fungal infection, which resolved with the 
veteran's own immune mechanisms without manifest systemic 
infection or treatment.  Additional comments were offered 
that there was no prior history to suggest clinical fungal or 
tuberculous disease or treatment therefor.  In the opinion of 
the examiner, the condition was asymptomatic and without 
associated disability or disease activity.  

Such evidence clearly demonstrates the continued presence of 
hilar lymph node enlargement and its likely cause as a prior 
fungal, tuberculous, or granulomatous disease process.  Such 
evidence was not before agency decision makers in November 
1996, it bears directly and substantially upon the specific 
matter under consideration, it is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled it is so significant that it must be 
considered in order to decide fairly the merits of the claim.  
Inasmuch as that evidence is both new and material, the 
veteran's claim is reopened.  38 U.S.C.A. § 5108.

As to the larger question of whether a grant of service 
connection is warranted in this instance, consideration of 
all of the evidence on file, both supporting and 
contraindicating entitlement, must be undertaken.  Included 
therein must be a determination as to the persuasiveness of 
the evidence both for and against entitlement to the benefit 
sought on appeal.  While the information provided by the VA 
examiner in July 2005 may prove to be of assistance in rating 
of the veteran's disorder, its degree of severity is not 
herein at issue.  Rather, the dispositive question at this 
juncture is whether the veteran has a disorder that 
originated in service.  As there is no evidence that the 
hilar node enlargement was present prior to service, but 
clear evidence that it was first shown in service and 
continues to be present to this date, there can be no 
question that it originated in service.  Multiple medical 
professionals have in fact linked the enlarged hilar nodes to 
a prior fungal or tuberculous or granulomatous disease 
process.  Hence, the Board concludes, based on the medical 
and other evidence presented, that the veteran contracted the 
suspected infection in service, from which chronic residuals 
consisting of hilar lymph node enlargement and calcification, 
developed.  

In determining whether service connection is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim must be denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Here, the record reasonably supports a grant of service 
connection for residuals of a prior fungal, tuberculous, or 
granulomatous infection, which is currently manifested by 
hilar lymph node enlargement and calcification.  Service 
connection is granted therefor, based on the veteran's March 
1997 claim to reopen.  




Increased or Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Where the issue is entitlement to an increased rating, the 
current level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Vasculitis

Service connection for idiopathic small vessel vasculitis of 
both lower extremities was established by RO action in 
November 1996.  A 50 percent schedular evaluation was 
assigned at that time under 38 C.F.R. § 4.104, DC 7199-7117.  
Such rating has remained in effect since that time, although 
the RO has modified the applicable DC under which the 
disability is rated to that of DC 7122 for cold injury 
residuals.  

Diagnostic Code 7122 provides for a maximum disability rating 
of 30 percent for cold injury residuals where there is 
evidence of arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 20 
percent disability rating is warranted where there is 
evidence of arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  Separate evaluations are 
warranted for amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, under other DCs.  
Id., Note 1.  Separate evaluations are also warranted for 
other disabilities that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's phenomenon, muscle 
atrophy, etc., unless they are used to support an evaluation 
under DC 7122.  Id. 

For peripheral nerves of the sacrum and lower extremity, 
severe incomplete paralysis warrants not more than a 60 
percent rating, moderately severe incomplete paralysis 
warrant no rating in excess of 40 percent, and moderate 
incomplete paralysis warrants at most a 20 percent rating.  
Mild incomplete paralysis warrants at most a 10 percent 
rating.  38 C.F.R. § 4.124a, DCs 8520-8730.  

The rating schedule also provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. 

DC 7117 for Raynaud's syndrome provides a 10 percent rating 
for characteristic attacks occurring one to three times a 
week, a 20 percent rating for attacking four to six times 
weekly, a 40 percent rating for attacks occurring at least 
daily, a 60 percent rating for two or more digital ulcers and 
a history of characteristic attacks, and a 100 percent rating 
for tow or more digital ulcers plus autoamputation of one or 
more digits and a history of characteristic attacks.  The 
note following this DC defines characteristic attacks as 
"consist[ing] of sequential color changes of the digits of 
one or more extremities lasting minutes to hours, sometimes 
with pain and paresthesias, and precipitated by exposure to 
cold or by emotional upsets."

The veteran alleges that his vasculitis is more disabling 
than is currently evaluated.  He reports the existence of 
pain and soreness of his lower extremities and his spouse and 
co-worker confirm that he offers frequent complaints thereof.  
The medical evidence of file does not, however, corroborate 
the presence of an increased level of disablement.  Records 
of VA medical treatment denote the veteran's request for 
assistance with his complaints of pain and the continuation 
of a diagnostic impression of vasculitis and associated 
polyneuropathy, but fail to demonstrate any manifestation 
warranting the assignment of a rating in excess of 50 
percent.  Specifically, there is no indication that there are 
digital ulcers, autoamputation of one or more digits, or 
characteristic attacks of Raynaud's syndrome.  There likewise 
is no objective showing of paralysis of any of the peripheral 
nerves affecting the lower extremities.  

Medical data include a variety of VA outpatient records 
compiled since 2001 carrying forth a diagnosis of vasculitis 
and secondary polyneuropathy, as well the existence of pes 
planus.  Private medical treatment, including podiatric care, 
is shown from 2003 to 2006 for a variety of nonservice-
connected foot and ankle problems, diagnosed as plantar 
fasciitis, a calcaneal heel spur syndrome, and tenosynovitis.  

Indicia of vasculitis or migratory arthritis were absent on a 
VA general medical evaluation in Setpember 2003.  VA 
examination in July 2005 revealed no peripheral edema, 
cyanosis, or clubbing.  The dorsalis pedis and posterior 
tibial pulses were 1/4 and 2/4, respectively.  The tendon 
reflexes were one of four at the knees and ankles, 
bilaterally.  When evaluated by VA in September 2005, the 
veteran reported that his feet itched and tingled all the 
time; clinical evaluation of the extremities showed no 
evidence of neuropathy.  On a VA neurological examination in 
April 2006, no tics or paramyoclonus were in evidence; his 
coordination was intact; strength was 5/5 in all extremities; 
and reflexes were two plus in the lower extremities.  A VA 
medical evaluation in January 2007 identified no evidence of 
vasculitis or other vascular lesion of the lower extremities.  

On the basis of the foregoing, a preponderance of the 
evidence is against the veteran's claim for increase for 
bilateral small vessel vasculitis.  Denial of such claim is 
therefore in order.  

Pseudofolliculitis Barbae

Service connection for acne and acne scarring was established 
by the RO in a rating decision of September 1999, at which 
time a 10 percent rating was assigned under 38 C.F.R. 
§ 4.118, DC 7813, effective from October 1998.  The 10 
percent rating has continued to be in effect since that time, 
although it is noted that, following the entry of the 
veteran's claim for increase in November 2002, the RO in its 
rating decision of December 2003 recharacterized the 
disability in question as pseudofolliculitis barbae and rated 
such disorder under DC 7800.  

Dermatophytosis, inclusive of tinea barbae, is rated for 
disfigurement of the head, face, or neck; scars; or as 
dermatitis, depending on the predominant disability.  38 
C.F.R. § 4.118, DC 7813.  

Disfigurement of the head, face, or neck is rated under DC 
7800.  With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips, or; with six or more 
characteristics of disfigurement, an 80 percent rating is for 
assignment.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, the disability will be 
rated at 50 percent.  With visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement, the disability will 
be rated at 30 percent.  With one characteristic of 
disfigurement, the disability will be rated at 10 percent.  
38 C.F.R. § 4.118, DC 7800.

According to Note (1) of DC 7800, the eight characteristics 
of disfigurement, for purposes of evaluation under § 4.118, 
are:  Scar five or more inches (13 or more cm.) in length; 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

Per Note (2) of DC 7800, tissue loss of the auricle is to be 
rated under DC 6207 (loss of auricle) and the anatomical loss 
of the eye is ratable under DC 6061 (anatomical loss of both 
eyes) or under DC 6063 (anatomical loss of one eye), as 
appropriate.

Superficial, unstable scars are 10 percent disabling.  38 
C.F.R. § 4.118, DC 7803. Superficial scars that are painful 
on examination are 10 percent disabling.  38 C.F.R. § 4.118, 
DC 7804.  Finally, other scars are to be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.

For dermatitis, a 0 percent rating is assignable where less 
than five percent of the entire body or exposed areas are 
affected and no more than topical therapy was required in the 
past 12-month period.  38 C.F.R. § 4.118, DC 7806.  A 10 
percent rating requires at least five percent, but less than 
20 percent, of the entire body or exposed areas to be 
affected, or use of intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  Id.  For a 30 percent rating, there must be 20 
to 40 percent of the entire body or exposed areas affected, 
or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly during the past 12-month 
period.  Id.  

VA treatment records identify that at times the veteran has 
sought and obtained regular treatment for his 
pseudofolliculitis barbae.  Such treatment has included a 
variety of medications, generally involving topical 
preparations and use of oral antibiotics.  When evaluated on 
an outpatient basis in November 2002 and May 2003, there were 
shown to be multiple hyperpigmented macules in the beard 
area, with two nodules.  No pustules and only minimal 
scarring were shown.  

Examination by VA in September 2003 showed that the veteran's 
pseudofolliculitis, consisting of little abscesses in the 
hair follicles of the face and neck, occupied about three to 
four percent of his body skin.  The impression was of 
pseudofolliculitis barbae of the face and neck, moderate.  
The veteran's reported growth of a beard was noted to have 
helped to some degree.  Further VA examination in January 
2007 revealed a few, scattered hyperpigmented hair follicles 
in the beard area, without pustules.  Minor scarring of the 
beard area skin was present, but without signs of 
inflammation.  The diagnosis was of pseudofolliculitis 
barbae, inactive at present.  

On the basis of the foregoing, a rating greater than 10 
percent is not for assignment under pertinent rating 
criteria.  Not more than one characteristic of disfigurement 
is indicated and there is no showing of visible or palpable 
tissue loss and gross distortion or asymmetry of one feature 
or paired set of features.  Scarring about the face and neck 
is consistently described as not more than minimal and it is 
evident that twenty to forty percent of the entire body or 
exposed areas is not involved.  Likewise, systemic therapy 
involving use of corticosteroids or immunosuppressive drugs 
for a period of six weeks or more in a 12-month period is not 
demonstrated.  That being the case, a preponderance of the 
evidence is against the assignment of a schedular evaluation 
in excess of 10 percent and, therefore, the veteran's claim 
for increase must be denied.  

IBS

Service connection for IBS was established by RO action in 
December 2003, at which time an initial evaluation of 10 
percent was assigned under 38 C.F.R. § 4.114, DC 7319, 
effective from March 11, 2002.  Given that the veteran timely 
appealed the initial rating assigned, the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999) is applicable.  
Under Fenderson, at the time of an initial rating, separate 
or "staged" ratings may be assigned for separate periods of 
time based on the facts found.

During the pendency of the veteran's appeal, changes to 38 
C.F.R. § 4.114 were made, effective July 2, 2001.  The 
substantive changes to 38 C.F.R. § 4.114 involved the 
diagnostic criteria for cirrhosis of the liver and hepatitis, 
neither of which has any practical impact on the current 
appeal.  DC 7319, at issue here, was unaltered.

Under DC 7319, a 0 percent evaluation is warranted where the 
evidence shows mild irritable colon syndrome with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent evaluation is warranted 
where the evidence shows moderate irritable colon syndrome 
with frequent episodes of bowel disturbance and abdominal 
distress.  A 30 percent rating, the highest evaluation 
available under this DC, requires a severe irritable colon 
syndrome with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress. 

When evaluated by VA in January 2007, the veteran reported 
that he was bothered by diarrhea and abdominal pain lasting 
up to one day twice weekly, for which he took no medication 
and followed no special diet.  No constipation or bleeding 
was noted and he reported no weight loss.  Examination showed 
the abdomen to be soft and non-ender, with normal bowel 
sounds.  No organ enlargement or masses were noted.  

In September 2005, the veteran reported to a VA medical 
professional that he experienced loose bowel movements twice 
a week, with five of six bowel movements occurring daily.  
Some constipation was noted.  

On a VA medical examination in September 2003, the veteran 
indicated that loose stools were occurring a couple of times 
weekly, with there being two or three at a time and with 
associated cramping and increased flatulence.  The veteran 
reported that it was getting worse, but the examiner stated 
his opinion that it appeared to be about the same.  The 
abdomen on clinical evaluation was slightly tender with no 
masses and there was evidence of a right hernia repair, 
without recurrence.  

The record, when viewed in its totality and including the 
veteran's statements and those of his spouse and others, 
fails to demonstrate that a severe IBS with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, is now present or was in 
existence at any time from March 11, 2002.  Fenderson, supra.  
While the veteran's IBS entails twice weekly episodes of 
diarrhea, there is no showing that there is more or less 
constant abdominal distress.  Use of medications and 
adherence to a special diet were denied on a VA examination 
in early 2007, although use of omeprazole for short periods 
of time in 2005 and 2006 is shown.  In all, the evidence 
preponderates against the assignment of a schedular 
evaluation in excess of the currently assigned 10 percent 
rating.  

The issue of whether an extraschedular rating is warranted 
for any of the service-connected disabilities at issue is 
addressed in the remand below.

 
ORDER

Service connection for a disability manifested by hilar lymph 
node enlargement, based on the veteran's reopened claim 
therefor, is granted.  

A scheduler rating in excess of 50 percent for bilateral 
small vessel vasculitis of the lower extremities is denied.  

A scheduler rating in excess of 10 percent for 
pseudofolliculitis barbae is denied.  

An initial or staged scheduler rating in excess of 10 percent 
for an IBS from March 11, 2002, is denied.  


REMAND

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The record contains evidence from the veteran's current or 
former employer as to his use of approximately 230 hours of 
sick leave during the period from January 2004 to April 2006, 
albeit such evidence does not indicate that any of the 
disabilities herein at issue were the cause for the taking of 
that or any other leave.  As well, a co-worker of the veteran 
has indicated in a statement received by the RO in April 2006 
that the veteran frequently complained of leg pain and was 
unable to continue working at times because of unspecified 
illness.  

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1) but a referral for consideration of such 
a rating or ratings for the service-connected disabilities at 
issue is warranted.  Bagwell v. Brown, 9 Vet. App. 377 
(1996).  The veteran should be afforded an opportunity to 
submit evidence, to include statements from employers, 
relevant to the question of whether an extraschedular rating 
is warranted and the RO must refer this matter to the Chief 
Benefits Director to address this matter.  Id.

In connection with the veteran's claim for service connection 
for CFS, it is noted that the RO received in February 2007 a 
request from the veteran to obtain treatment records compiled 
by VA at its Medical Center in Dallas, Texas, which pertain 
to his CFS and were compiled since July 2006.  While the RO 
previously had sought and obtained relevant VA treatment 
records, no further action was undertaken regarding his 
February 2007 request.  Moreover, the most recent VA 
treatment records within the claims folder are those compiled 
in March 2006.  Inasmuch as the veteran has identified 
specific evidence not on file, VA is obligated to undertaken 
efforts to obtain the records in question for its review.  
Remand is therefore required for compliance with the VA's 
duty to assist obligation.  

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 and 38 C.F.R. 
§ 3.159, the veteran must be notified of 
what information and evidence are still 
needed to substantiate his claim for 
service connection for CFS, to include as 
due to an undiagnosed illness.  The 
veteran must also be notified of what 
information and evidence are needed to 
support an extraschedular rating.  He 
should be afforded an opportunity to 
submit evidence, to include statements 
from employers, relevant to the question 
of whether an extraschedular rating is 
warranted for his bilateral small vessel 
vasculitis, pseudofolliculitis barbae or 
irritable bowel syndrome.  If assistance 
is requested by or on behalf of the 
veteran, VA must undertake any and all 
actions necessary for compliance with its 
duty to assist obligation.  

2.  Any and all VA records of medical 
treatment, not already on file, which 
pertain to the veteran's claimed CFS and 
which were compiled at the VA Medical 
Center in Dallas, Texas, or any 
associated facility, since March 2006, 
must be obtained for inclusion in his 
claims folder.  

3.  Thereafter, the AMC/RO must refer 
this case to the Chief Benefits Director 
to determine if an extraschedular rating 
is warranted for his bilateral small 
vessel vasculitis, pseudofolliculitis 
barbae or irritable bowel syndrome.  38 
C.F.R. § 3.321(b)(1). 

4.  Thereafter, the AMC/RO must 
readjudicate the veteran's claim for 
service connection for CFS, to include as 
due to an undiagnosed illness, on the 
basis of all of the evidence of record 
and all governing legal authority, to 
include, as applicable.  If any benefit 
sought on appeal remains denied or not 
granted to the veteran's satisfaction, 
the veteran and his representative must 
be provided with an appropriate 
supplemental statement of the case.  An 
appropriate period of time must then be 
allowed for a response, before the record 
is returned to the Board.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


